          Case 1:20-cr-00303-RMB Document 30 Filed 12/08/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA                                           ORDER

                v.                                              20 Cr. 303 (RMB)

 CHARLETON HIGHTOWER,

                        Defendant.


I. Background

       Defendant CHARLETON HIGHTOWER has stated his intention to enter a plea of guilty

pursuant to a plea agreement in this case, and this Court has referred the change-of-plea proceeding

to the duty Magistrate Judge;

       The ongoing COVID-19 pandemic necessitates that the proceeding take place remotely,

and the CARES Act, Pub.L.No. 116-136, 134 Stat. 281 (2020) and findings made both by the

Judicial Conference of the United States and by Chief Judge Colleen McMahon of the Southern

District of New York allow for guilty pleas to be taken by phone or video, subject to certain

findings made by the District Judge;

       The Court understands that the duty Magistrate Judge shall conduct the Defendant’s

change-of-plea proceeding by videoconference or by telephone if, due to scheduling limitations,

videoconference is not reasonably available.

II. Findings

       The Defendant, Charleton Hightower’s change-of-plea proceeding cannot be further

delayed without serious harm to the interests of justice, because, among other things, (i)

Defendant’s case has been pending since his arrest in February 2020 while the parties negotiated

a pretrial resolution; (ii) the Defendant has been detained since his arrest; (iii) the Defendant has
         Case 1:20-cr-00303-RMB Document 30 Filed 12/08/20 Page 2 of 2




stated an intention to resolve the case by pleading guilty, which would be frustrated by further

delay; (iv) the Court has been advised that the Defense will seek a time served sentence at the time

of sentencing; and (v) the parties’ and the public’s interest in finality, certainty, and the speedy

disposition of criminal cases all require that the change-of-plea proceeding occur without further

delay.

Dated: New York, New York
       December 8, 2020

                                              _________________________________________
                                              THE HONORABLE RICHARD M. BERMAN
                                              UNITED STATES DISTRICT JUDGE
                                              SOUTHERN DISTRICT OF NEW YORK




                                                 2
